Exhibit 10.55


Amended and Restated Employment Agreement
This Amended and Restated Employment Agreement (this “Agreement”) is made as of
January 1, 2019 (the “Effective Date”) by and between Scientific Games
Corporation, a Nevada corporation (the “Company”), and Patrick J. McHugh
(“Executive”).
WHEREAS, Scientific Games International, Inc., a wholly owned subsidiary of the
Company, and Executive entered into an Employment Agreement dated December 1,
2012, which was amended on September 23, 2014 and August 31, 2016, (the “Prior
Employment Agreement”); and
WHEREAS, the Company and Executive wish to enter into this Agreement as of the
Effective Date, which shall supersede and replace the Prior Employment Agreement
in all respects;
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
1.Employment; Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. This term of employment of
Executive under this Agreement (the “Term”) shall be the period commencing on
the Effective Date and ending on December 31, 2021, as may be extended in
accordance with this Section 1 and subject to earlier termination in accordance
with Section 4. The Term shall be extended automatically without further action
by either party by one (1) additional year (added to the end of the Term), and
then on each succeeding annual anniversary thereafter, unless either party shall
have given written notice to the other party prior to the date which is sixty
(60) days prior to the date upon which such extension would otherwise have
become effective electing not to further extend the Term, in which case
Executive’s employment shall terminate on the date upon which such extension
would otherwise have become effective, unless earlier terminated in accordance
with Section 4.
2.    Position and Duties. During the Term, Executive will serve as Executive
Vice President and Group Chief Executive, Lottery of the Company and as an
officer or director of any subsidiary or affiliate of the Company if elected or
appointed to such positions, as applicable, during the Term. In such capacities,
Executive shall perform such duties and shall have such responsibilities as are
normally associated with such positions, and as otherwise may be assigned to
Executive from time to time by the Company, provided that such functions, duties
and responsibilities are consistent with the Executive’s position as a senior
executive officer of the Company. Subject to Section 4(e), Executive’s
functions, duties and responsibilities are subject to reasonable changes as the
Company may in good faith determine from time to time. Executive hereby agrees
to accept such employment and to serve the Company and its subsidiaries and
affiliates to the best of Executive’s ability in such capacities, devoting all
of Executive’s business time to such employment. Notwithstanding the foregoing,
during the Term, Executive may (i) participate in charitable, civic,
educational, professional, community or industry affairs, but service on any
board shall be subject to (ii), (ii) with prior written consent for each
individual board position (which may be granted or denied in the Company’s sole
discretion), serve as a member of the boards of directors of for-profit and
not-for-profit entities, and (iii) manage Executive’s passive personal
investments, so long as such activities, individually or in the aggregate, do
not materially interfere or conflict with Executive’s duties hereunder or create
a potential business or fiduciary conflict.
3.    Compensation.


 

--------------------------------------------------------------------------------




(a)    Base Salary. During the Term, Executive will receive a base salary of
five hundred thousand U.S. dollars (US$500,000.00) per annum (pro-rated for any
partial year), payable in accordance with the Company’s regular payroll
practices and subject to such deductions or amounts to be withheld as required
by applicable law and regulations or as may be agreed to by Executive. In the
event that the Company, in its sole discretion, from time to time determines to
increase Executive’s base salary, such increased amount shall, from and after
the effective date of such increase, constitute the “base salary” of Executive
for purposes of this Agreement. In no event shall the base salary be decreased
during the Term without the Executive’s written consent.
(b)    Incentive Compensation.  Executive shall have the opportunity annually to
earn incentive compensation (“Incentive Compensation”) during the Term in
amounts determined by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) in its sole discretion in accordance
with the applicable incentive compensation plan of the Company as in effect from
time to time (the “Incentive Compensation Plan”). Under such Incentive
Compensation Plan, Executive shall have the opportunity annually to earn up to
75% of Executive’s base salary as Incentive Compensation at “target opportunity”
(“Target Bonus”) on the terms and subject to the conditions of such Incentive
Compensation Plan (any such Incentive Compensation to be subject to such
deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed to by Executive).
(c)    Eligibility for Annual Equity Awards. Executive shall be eligible to
receive an annual grant of stock options, restricted stock units or other equity
awards, in the sole discretion of the Compensation Committee, with a targeted
grant date fair value equal to approximately 100% of Executive’s base salary, as
measured in accordance with the Company’s standard practices of measuring equity
value, and in accordance with the applicable plans and programs of the Company
for executives of the Company and subject to the Company’s right to at any time
amend or terminate any such plan or program, so long as any such change does not
adversely affect any accrued or vested interest of Executive under any such plan
or program.
(d)    Expense Reimbursement. Subject to Section 3(f), during the Term the
Company shall reimburse Executive for all reasonable and necessary travel and
other business expenses incurred by Executive in connection with the performance
of Executive’s duties under this Agreement, on a timely basis upon timely
submission by Executive of vouchers therefor in accordance with the Company’s
standard policies and procedures.
(e)    Employee Benefits. During the Term, Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program. Executive shall be entitled to paid time off, holidays and
any other time off in accordance with the Company’s policies in effect from time
to time.
(f)    Taxes and Internal Revenue Code 409A. Payment of all compensation and
benefits to Executive under this Agreement shall be subject to all legally
required and customary withholdings. The Company makes no representations or
warranties and shall have no responsibility regarding the tax implications of
the compensation and benefits to be paid to Executive under this Agreement,
including under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and applicable administrative guidance and regulations (“Section
409A”). Section 409A governs plans and arrangements that provide


2





--------------------------------------------------------------------------------




“nonqualified deferred compensation” (as defined under the Code) which may
include, among others, nonqualified retirement plans, bonus plans, stock option
plans, employment agreements and severance agreements. The Company reserves the
right to pay compensation and provide benefits under this Agreement (including
under Section 3 and Section 4) in amounts, at times and in a manner that
minimizes taxes, interest or penalties as a result of Section 409A. In addition,
in the event any benefits or amounts paid to Executive hereunder are deemed to
be subject to Section 409A, Executive consents to the Company adopting such
conforming amendments as the Company deems necessary, in its reasonable
discretion, to comply with Section 409A (including delaying payment until six
(6) months following termination of employment). To the extent any payments of
money or other benefits due to Executive hereunder could, in the reasonable
discretion of the Company, cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits may be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payments or other benefits shall be restructured, to the
extent permissible under Section 409A, in a manner determined by the Company
that does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute deferred compensation under Section 409A, any such reimbursements or
in-kind benefits shall be paid to Executive in a manner consistent with Treas.
Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A.
4.    Termination of Employment. Executive’s employment may be terminated at any
time prior to the end of the Term under the terms described in this Section 4,
and the Term shall automatically terminate upon any termination of Executive’s
employment. For purposes of clarification, except as provided in Section 5.6,
all stock options, restricted stock units and other equity-based awards will be
governed by the terms of the plans, grant agreements and programs under which
such options, restricted stock units or other awards were granted on any
termination of the Term and Executive’s employment with the Company.
(a)    Termination by Executive for Other than Good Reason. Executive may
terminate Executive’s employment hereunder for any reason or no reason upon 60
days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a). In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (the payments set forth in
Sections 4(a)(i) – 4(a)(iii), collectively, the “Standard Termination
Payments”):
(i)    any accrued but unpaid base salary for services rendered by Executive to
the date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;
(ii)    any vested non-forfeitable amounts owing or accrued at the date of such
termination under benefit plans, programs and arrangements set forth or referred
to in Section 3(e) in which Executive participated during the Term (which will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder)); and
(iii)    reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with Section 3(d).
(b)    Termination By Reason of Death. If Executive dies during the Term, the
last beneficiary designated by Executive by written notice to the Company (or,
in the absence of such designation,


3





--------------------------------------------------------------------------------




Executive’s estate) shall be entitled only to the Standard Termination Payments,
including any benefits that may be payable under any life insurance benefit of
Executive for which the Company pays premiums, in accordance with the terms of
any such benefit and subject to the right of the Company (or its applicable
affiliate) to at any time amend or terminate any such benefit.
(c)    Termination By Reason of Total Disability. The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.” For
purposes of this Agreement, “Total Disability” shall mean Executive’s (1)
becoming eligible to receive benefits under any long-term disability insurance
program of the Company or (2) failure to perform the duties and responsibilities
contemplated under this Agreement for a period of more than 180 days during any
consecutive 12-month period due to physical or mental incapacity or impairment.
In the event that Executive’s employment is terminated by the Company by reason
of Total Disability, Executive shall not be entitled to receive any compensation
or benefits under this Agreement except for the Standard Termination Payments;
provided, however, that the Executive may separately be entitled to disability
payments pursuant to a disability plan sponsored or maintained by the Company or
any of its affiliates providing benefits to Executive.
(d)    Termination by the Company for Cause. The Company may terminate the
employment of Executive at any time for “Cause.” For purposes of this Agreement,
“Cause” shall mean: (i) gross neglect by Executive of Executive’s duties
hereunder; (ii) Executive’s indictment for or conviction of a felony, or any
non-felony crime or offense involving the property of the Company or any of its
subsidiaries or affiliates or evidencing moral turpitude; (iii) willful
misconduct by Executive in connection with the performance of Executive’s duties
hereunder; (iv) intentional breach by Executive of any material provision of
this Agreement; (v) material violation by Executive of a material provision of
the Company’s Code of Business Conduct; (vi) Executive’s failure to qualify (or
failure to remain qualified) under any suitability or licensing requirements to
which Executive may be subject by reason of Executive’s position with the
Company; (vii) Executive’s failure to cooperate with or respond to any
regulatory requests for information in connection with such licensing
requirements; (viii) Executive’s failure to timely file required license
applications; (ix) the denial of any license application submitted by
Executive; or (x) any other willful or grossly negligent conduct of Executive
that would make the continued employment of Executive by the Company materially
prejudicial to the best interests of the Company. In the event Executive’s
employment is terminated for “Cause,” Executive shall not be entitled to receive
any compensation or benefits under this Agreement except for the Standard
Termination Payments.
(e)    Termination by the Company without Cause or by Executive for Good Reason.
The Company may terminate Executive’s employment at any time without Cause, for
any reason or no reason, and Executive may terminate Executive’s employment for
“Good Reason.” For purposes of this Agreement “Good Reason” shall mean that,
without Executive’s prior written consent, any of the following shall have
occurred: (A) a material adverse change to Executive’s positions, titles,
offices, or duties following the Effective Date from those set forth in Section
2, except, in such case, in connection with the termination of Executive’s
employment for Cause or due to Total Disability, death or expiration of the
Term; (B) a decrease in base salary or material decrease in Executive’s
Incentive Compensation opportunity provided under this Agreement; (C) any other
material failure by the Company to perform any material obligation under, or
material breach by the Company of any material provision of, this Agreement; or
(D) the Company requiring Executive to be based anywhere other than within fifty
(50) miles of Executive’s job location as of the Effective Date, except for
reasonably required travel on the Company’s business; provided, however, that a
termination by Executive for Good Reason under any of clauses (A) through (D) of
this Section 4(e) shall not be considered effective unless Executive shall have
provided the Company with written notice of the specific reasons for such
termination within thirty (30) days after Executive has knowledge of the event
or circumstance constituting Good Reason and the Company shall have failed to
cure the event or condition


4





--------------------------------------------------------------------------------




allegedly constituting Good Reason within thirty (30) days after such notice has
been given to the Company and Executive actually terminates his employment
within one (1) year following the initial occurrence of the event giving rise to
Good Reason. In the event that Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason (and not, for the
avoidance of doubt, in the event of a termination pursuant to Section 4(a), (b),
(c) or (d) or due to or upon the expiration of the Term), the Company shall pay
or provide the following amounts to Executive:
(i)    the Standard Termination Payments;
(ii)    an amount equal to the sum of (A) Executive’s annual base salary then in
effect and (B) an amount equal to the highest annual Incentive Compensation paid
to Executive in respect of the two (2) most recent fiscal years of the Company
but not more than Executive’s Target Bonus for the-then current fiscal year
(such amount under this sub-clause (B), the “Severance Bonus Amount”), such
amount under this clause (ii) payable in equal installments in accordance with
the Company’s normal payroll practices over a period of 12 months after such
termination, and otherwise in accordance with Section 4(g);
(iii)    no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and
(iv)    if Executive elects to continue medical coverage under the Company’s
group health plan in accordance with COBRA, the full monthly premiums for such
coverage on a monthly basis until the earlier of: (A) a period of twelve (12)
months has elapsed; or (B) Executive is eligible for medical coverage under a
plan provided by a new employer.
(f)    Expiration of Term of Agreement. In the event Executive’s employment is
terminated by the Company at the end of the Term, Executive shall receive:
(i)    the Standard Termination Payments;
(ii)    an amount equal to the Executive’s annual base salary then in effect
payable in equal installments in accordance with the Company’s normal payroll
practices over a period of 12 months after such termination, and otherwise in
accordance with Section 4(g);
(iii)    no later than March 15 following the end of the year in which such
termination occurs, the Incentive Compensation which would have been payable to
Executive had Executive remained in employment with the Company until the date
incentive compensation for the year in which the termination occurred was paid
to similarly situated executives; and
(iv)    if Executive elects to continue medical coverage under the Company’s
group health plan in accordance with COBRA, the full monthly premiums for such
coverage


5





--------------------------------------------------------------------------------




on a monthly basis until the earlier of: (A) a period of twelve (12) months has
elapsed; or (B) Executive is eligible for medical coverage under a plan provided
by a new employer.
(g)    Timing of Certain Payments under Section 4. To the extent necessary to
comply with Section 409A, references herein to the Executive’s “termination of
employment” shall refer to Executive’s separation of services with the Company
within the meaning of Treas. Reg. Section 1.409A-1(h). If at the time of
Executive’s separation of service with the Company other than as a result of
Executive’s death, (i) Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code), (ii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iii) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, such payments
shall be made as follows: (i) no such payments for a six-month period following
the date of Executive’s separation of service with the Company; (ii) an amount
equal to the aggregate sum that would have been otherwise payable during the
initial six-month period paid in a lump sum on the first payroll date following
six (6) months following the date of Executive’s separation of service with the
Company (subject to such deductions or amounts to be withheld as required by
applicable law and regulations); and (iii) during the period beginning six (6)
months following Executive’s separation of service with the Company through the
remainder of the applicable period, payment of the remaining amounts due in
accordance with this Agreement.
(h)    Mitigation. In the event the Executive’s employment is terminated in
accordance with Section 4(e) or (f) and Executive is employed by or otherwise
engaged to provide services to another person or entity at any time prior to the
end of any period of payments to or on behalf of Executive contemplated by this
Section 4, Executive shall immediately advise the Company of such employment or
engagement and his compensation therefor and the Company’s obligation to make
payments pursuant to Section 4(e) or (f) shall be reduced by any base
compensation payable to Executive during the applicable period through such
other employment or engagement.
(i)    Set-Off. To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due to Executive hereunder (including
any payments pursuant to this Section 4) shall be subject to set-off with
respect to any amounts Executive otherwise owes the Company or any subsidiary or
affiliate thereof.
(j)    No Other Benefits or Compensation.  Except as may be specifically
provided under this Agreement, under any other effective written agreement
between Executive and the Company, or under the terms of any plan or policy
applicable to Executive, Executive shall have no right to receive any other
compensation from the Company or any subsidiary or affiliate thereof, or to
participate in any other plan, arrangement or benefit provided by the Company or
any subsidiary or affiliate thereof, with respect to any future period after
such termination or resignation. Except to the extent provided by the Prior
Employment Agreement in respect of periods prior to the Effective Date,
Executive acknowledges and agrees that Executive is entitled to no compensation
or benefits from the Company or any of its subsidiaries or affiliates of any
kind or nature whatsoever in respect of periods prior to the date of this
Agreement.
(k)    Release of Employment Claims; Compliance with Section 5. Executive
agrees, as a condition to receipt of any termination payments provided for in
this Section 4 (other than the Standard Termination Payments), that Executive
will execute a general release agreement, in a form reasonably satisfactory to
the Company, releasing any and all claims arising out of Executive’s employment
and the termination of such employment. The Company shall provide Executive with
the proposed form of general release agreement referred to in the immediately
preceding sentence no later than five (5) days following


6





--------------------------------------------------------------------------------




the date of termination. Executive shall thereupon have at least 21 days to
consider such general release agreement and, if Executive executes such general
release agreement, shall have seven (7) days after execution of such general
release agreement to revoke such general release agreement. Absent such
revocation, such general release agreement shall become binding on Executive. If
Executive does not revoke such general release agreement, payments contingent on
such general release agreement shall be paid on the later of the 60th day after
the date of termination or the date such payments are otherwise scheduled to be
paid pursuant to this Agreement (including pursuant to Section 4(g) hereof). The
Company’s obligation to make any termination payments and benefits provided for
in this Section 4 (other than the Standard Termination Payments) shall
immediately cease if Executive willfully or materially breaches Section 5.1, 5.2
, 5.3, 5.4, or 5.8.
(l)    Section 280G. If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its affiliates, which, if received by the
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Code (collectively, “Change in Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change in Control Benefits equal to an amount
which is $1.00 less than three (3) times the Executive's “base amount,” as
defined in and determined under Section 280G of the Code, then such Change in
Control Benefits shall be reduced or eliminated to the extent necessary so that
the Change in Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change in Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company's consent (which
shall not be unreasonably withheld or delayed) and subject to any requirements
of Section 409A to avoid the imposition of any additional or accelerated taxes
or penalties: (i) severance payment based on multiple of base salary, Target
Bonus and/or other Incentive Compensation amounts; (ii) other cash payments;
(iii) any pro-rated bonus paid as severance; (iv) acceleration of vesting of
stock options with an exercise price that exceeds the then fair market value of
stock subject to the option, provided such options are not permitted to be
valued under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity
awards accelerated or otherwise valued at full value, provided such equity
awards are not permitted to be valued under Treasury Regulations Section
1.280G-1 Q/A – 24(c); (vi) acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of stock subject to the
option, provided such options are permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A – 24(c); (vii) acceleration of vesting of all
other stock options and equity awards; and (viii) within any category,
reductions shall be from the last due payment to the first.
It is possible that after the determinations and selections made pursuant to the
preceding paragraph that the Executive will receive Change in Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
the preceding paragraph (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this paragraph. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this paragraph.
5.    Noncompetition; Non-solicitation; Nondisclosure; etc.
5.1 Noncompetition; Non-solicitation.
(a)    Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s
industries. In consideration of the amounts that may hereafter be paid to


7





--------------------------------------------------------------------------------




Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that during the Term (including any extensions thereof) and during the
Covered Time (as defined in Section 5.1(e)), Executive, alone or with others,
will not, directly or indirectly, engage (as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, director or otherwise) in
any Competing Business. For purposes of this Section 5, “Competing Business”
shall mean any business or operations: (i) (A) involving the design,
development, manufacture, production, sale, lease, license, provision, operation
or management (as the case may be) of (1) instant lottery tickets or games or
any related marketing, warehouse, distribution, category management or other
services or programs; (2) lottery-related terminals or vending machines (whether
clerk-operated, self-service or otherwise), (3) gaming machines, terminals or
devices (including video or reel spinning slot machines, video poker machines,
video lottery terminals and fixed odds betting terminals), (4) lottery, video
gaming (including server-based gaming), sports betting or other wagering or
gaming systems, regardless of whether such systems are land-based,
internet-based or mobile (including control and monitoring systems, local or
wide-area progressive systems and redemption systems); (5) lottery-, real money
gaming- or social gaming-related proprietary or licensed content (including
themes, entertainment and brands), platforms, websites and loyalty and customer
relationship management programs regardless of whether any of the foregoing are
land-based, internet-based or mobile-based; (6) social casino games or websites
or mobile phone or tablet applications (or similar known, or hereafter existing,
technologies) featuring social casino games or any related marketing,
distribution, or other services or programs; (7) interactive casino gaming
products or services, including interactive casino-game themed games and
platforms for websites or mobile phone or tablet applications (or similar known,
or hereafter existing, technologies); (8) gaming utility products (including
shufflers, card-reading shoes, deck checkers and roulette chip sorters), table
games (including live, simulated, online, social gaming, interactive and
electronic) and related products and services; (9) slot accounting, casino
management, casino marketing, player tracking, lottery, video lottery, bingo or
similar gaming- or casino-related systems and related peripheral hardware,
software and services; (10) prepaid cellular or other phone cards; or (11)
ancillary products (including equipment, hardware, software, marketing
materials, chairs and signage) or services (including field service, maintenance
and support) related to any of the foregoing under sub-clauses (1) through (10)
above; or (B) in which the Company is then or was within the previous 12 months
engaged, or in which the Company, to Executive’s knowledge, contemplates to
engage in during the Term or the Covered Time; (ii) in which Executive was
engaged or involved (whether in an executive or supervisory capacity or
otherwise) on behalf of the Company or with respect to which Executive has
obtained proprietary or confidential information; and (iii) which were conducted
anywhere in the United States or in any other geographic area in which such
business was conducted or contemplated to be conducted by the Company.
Notwithstanding anything to the contrary in the foregoing, the holding of up to
one percent (1%) of the outstanding equity in a publicly traded entity for
passive investment purposes shall not, in and of itself, be construed as
engaging in a Competing Business.
(b)    In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that, during the Term (including any extensions thereof) and during the
Covered Time, Executive shall not, directly or indirectly: (i) solicit or
attempt to induce any of the employees, agents, consultants or representatives
of the Company to terminate his, her, or its relationship with the Company; (ii)
solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to become employees, agents, consultants or
representatives of any other person or entity; or (iii) solicit or attempt to
induce any customer, vendor or distributor of the Company to curtail or cancel
any business with the Company; or (iv) hire any person who, to Executive’s
actual knowledge, is, or was within 180 days prior to such hiring, an employee
of the Company. Sections (i) and (ii) are limited to employees, agents,
consultants and representatives with whom Executive had material contact for the
purpose of performing Executive’s job duties or about whom Executive obtained
confidential information during Executive’s employment. Section (iii) is limited
to customers, vendors and


8





--------------------------------------------------------------------------------




distributors with whom Executive had material contact for the purpose of
performing his job duties, or about whom Executive obtained confidential
information during his employment.
(c)    During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) responding to (other than for the purpose of
declining) an offer of employment from a Competitor, or (iii) becoming employed
by a Competitor, (A) Executive will provide copies of Section 5 of this
Agreement to the Competitor, and (B) in the case of any circumstance described
in (iii) above occurring during the Covered Time, and in the case of any
circumstance described in (i) or (ii) above occurring during the Term or during
the Covered Time, Executive will promptly provide notice to the Company of such
circumstances. Executive further agrees that the Company may provide notice to a
Competitor of Executive’s obligations under this Agreement. For purposes of this
Agreement, “Competitor” shall mean any person or entity (other than the Company,
its subsidiaries or affiliates) that engages, directly or indirectly, in the
United States or any other geographic area in any Competing Business.
(d)    Executive understands that the restrictions in this Section 5.1 may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including Sections 3 and 4) is sufficient to
justify such restrictions. In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that Executive will not assert
in any forum that such restrictions prevent Executive from earning a living or
otherwise should be held void or unenforceable.
(e)    For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment and ending twelve
(12) months thereafter.
(f)    In the event that a court of competent jurisdiction or arbitrator(s), as
the case may be, determine that the provisions of this Section 5.1 are
unenforceable for any reason, the parties acknowledge and agree that the court
or arbitrator(s) is expressly empowered to reform any provision of this Section
so as to make them enforceable as described in Section 10 below.
5.2    Proprietary Information; Inventions.
(a)Executive acknowledges that, during the course of Executive’s employment with
the Company, Executive necessarily will have (and during any employment by, or
affiliation with, the Company prior to the Term has had) access to and make use
of proprietary information and confidential records of the Company. Executive
covenants that Executive shall not during the Term or at any time thereafter,
directly or indirectly, use for Executive’s own purpose or for the benefit of
any person or entity other than the Company, nor otherwise disclose to any
person or entity, any such proprietary information, unless and to the extent
such disclosure has been authorized in writing by the Company or is otherwise
required by law. The term “proprietary information” means: (i) the software
products, programs, applications, and processes utilized by the Company; (ii)
the name and/or address of any customer or vendor of the Company or any
information concerning the transactions or relations of any customer or vendor
of the Company with the Company; (iii) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors; (iv)
any information relating to the Company’s computer software, computer systems,
pricing or marketing methods, sales margins, cost of goods, cost of material,
capital structure, operating results, borrowing arrangements or business plans;
(v) any information identified as confidential or proprietary in any line of


9





--------------------------------------------------------------------------------




business engaged in by the Company; (vi) any information that, to Executive’s
actual knowledge, the Company ordinarily maintains as confidential or
proprietary; (vii) any business plans, budgets, advertising or marketing plans;
(viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing. Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally known or available to the public, information
that becomes available to Executive on an unrestricted, non-confidential basis
from a source other than the Company or any of its directors, officers,
employees, agents or other representatives (without breach of any obligation of
confidentiality of which Executive has knowledge, after reasonable inquiry, at
the time of the relevant disclosure by Executive), or general lottery,
land-based gaming, interactive gaming or social gaming industry information to
the extent not particularly related or proprietary to the Company that was
already known to Executive at the time Executive commences his employment by the
Company that is not subject to nondisclosure by virtue of Executive’s prior
employment or otherwise. Notwithstanding the foregoing and Section 5.3,
Executive may disclose or use proprietary information or confidential records
solely to the extent (A) such disclosure or use may be required or appropriate
in the performance of his duties as a director or employee of the Company, (B)
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information (provided
that in such case Executive shall first give the Company prompt written notice
of any such legal requirement, disclose no more information than is so required
and cooperate fully with all efforts by the Company to obtain a protective order
or similar confidentiality treatment for such information), (C) such information
or records becomes generally known to the public without his violation of this
Agreement, or (D) disclosed to Executive’s spouse, attorney and/or his personal
tax and financial advisors to the extent reasonably necessary to advance
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any proprietary
information or confidential records by an Exempt Person shall be deemed to be a
breach of this Section 5.2 or Section 5.3 by Executive.
(b)    Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Term) shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. Executive shall further: (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of Executive’s
inventorship. If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by Executive within two (2)
years after the termination of Executive’s employment with the Company, it is to
be presumed that the Invention was conceived or made during the Term. Executive
agrees that Executive will not assert any rights to any Invention as having been
made or acquired by Executive prior to the date of this Agreement, except for
Inventions, if any, disclosed in Exhibit A to this Agreement.
5.3    Confidentiality and Surrender of Records.  Executive shall not, during
the Term or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the


10





--------------------------------------------------------------------------------




Company terminates), except to the extent required by law, directly or
indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
person or entity other than in the course of such person’s or entity’s
employment or retention by the Company, nor shall Executive retain, and will
deliver promptly to the Company, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by the Company.
For purposes hereof, “confidential records” means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive’s possession or under Executive’s control or accessible to
Executive which contain any proprietary information. All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit Executive from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i). Executive understands that activities protected by
Sections 5.2 and 5.3 may include disclosure of trade secret or confidential
information within the limitations permitted by the Defend Trade Secrets Act
(“DTSA”). And, in this regard, Executive acknowledges notification that under
the DTSA no individual will be held criminally or civilly liable under Federal
or State trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public. And, an individual who pursues a lawsuit for retaliation by an employer
for reporting a suspected violation of the law may disclose the trade secret to
the attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


5.4    Non-disparagement. Executive shall not, during the Term and thereafter,
disparage in any material respect the Company, any affiliate of the Company, any
of their respective businesses, any of their respective officers, directors or
employees, or the reputation of any of the foregoing persons or entities.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements that are required by applicable law,
regulation or legal process.
5.5    No Other Obligations. Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant. Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.
5.6    Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The other
provisions of this Agreement notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options
to purchase common stock, restricted stock units and other equity-based awards
granted by the Company or any of its affiliates (whether prior to,
contemporaneous with, or subsequent to the date hereof) and held by Executive or
a transferee of Executive shall be immediately forfeited and cancelled.
Executive acknowledges and agrees that, notwithstanding anything contained in
this Agreement or any other agreement, plan or program, any incentive-based
compensation or benefits contemplated under this Agreement (including Incentive
Compensation and equity-based awards) shall be


11





--------------------------------------------------------------------------------




subject to recovery by the Company under any compensation recovery or “clawback”
policy, generally applicable to executives of the Company, that the Company may
adopt from time to time, including any policy which the Company may be required
to adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed.
5.7    Enforcement. Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law. Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5. Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief. Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.
5.8    Cooperation with Regard to Litigation. Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative. In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. The Company agrees to pay (or
reimburse, if already paid by Executive) all reasonable travel and communication
expenses actually incurred in connection with Executive’s cooperation and
assistance.
5.9    Survival. The provisions of this Section 5 shall survive the termination
of the Term and any termination or expiration of this Agreement.
5.10    Company. For purposes of this Section 5, references to the “Company”
shall include the Company and each subsidiary and/or affiliate of the Company
(and each of their respective joint ventures and equity method investees).
6.    Code of Conduct. Executive acknowledges that Executive has read the
Company’s Code of Business Conduct and agrees to abide by such Code of Business
Conduct, as amended or supplemented from time to time, and other policies
applicable to employees and executives of the Company.
7.    Indemnification.  The Company shall indemnify Executive to the full extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of Executive being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.
8.    Assignability; Binding Effect.  Neither this Agreement nor the rights or
obligations hereunder of the parties shall be transferable or assignable by
Executive, except in accordance with the laws


12





--------------------------------------------------------------------------------




of descent and distribution and as specified below. The Company may assign this
Agreement and the Company’s rights and obligations hereunder to any affiliate of
the Company, provided that upon any such assignment the Company shall remain
liable for the obligations to Executive hereunder. This Agreement shall be
binding upon and inure to the benefit of Executive, Executive’s heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
9.    Complete Understanding; Amendment; Waiver. This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
including superseding any entitlements to benefits or payments pursuant to any
severance plan, policy, practice or arrangement maintained by the Company or any
affiliate thereof as of the Effective Date, and no statement, representation,
warranty or covenant has been made by either party with respect thereto except
as expressly set forth herein. Except as contemplated by Sections 3(f), 5.1(f)
and 10, this Agreement shall not be modified, amended or terminated except by a
written instrument signed by each of the parties. Any waiver of any term or
provision hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party charged with giving such
waiver. Waiver by either party of any breach hereunder by the other party shall
not operate as a waiver of any other breach, whether similar to or different
from the breach waived. No delay by either party in the exercise of any rights
or remedies shall operate as a waiver thereof, and no single or partial exercise
by either party of any such right or remedy shall preclude other or further
exercise thereof.
10.    Severability. If any provision of this Agreement or the application of
any such provision to any person or circumstances shall be determined by any
court of competent jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid or unenforceable, shall not be affected thereby, and each provision
hereof shall be enforced to the fullest extent permitted by law. If any
provision of this Agreement, or any part thereof, is held to be invalid or
unenforceable because of the scope or duration of or the area covered by such
provision, the parties agree that the court making such determination shall
reduce the scope, duration and/or area of such provision (and shall substitute
appropriate provisions for any such invalid or unenforceable provisions) in
order to make such provision enforceable to the fullest extent permitted by law
and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced. The parties recognize that if,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that invalid or unenforceable
covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced. In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties agree that such covenants will remain in
full force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
11.    Survivability. The provisions of this Agreement which by their terms call
for performance subsequent to termination of Executive’s employment hereunder,
or of this Agreement, shall so survive such termination, whether or not such
provisions expressly state that they shall so survive.
12.    Governing Law; Arbitration.


13





--------------------------------------------------------------------------------




(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
(b)    Arbitration. 
(i)    Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement, Executive’s employment,
and/or termination of employment, with the Company; provided, however, that the
Company shall be entitled to commence an action in any court of competent
jurisdiction for injunctive relief in connection with any alleged actual or
threatened violation of any provision of Section 5. For purposes of entering
judgment on an arbitrators award or seeking injunctive relief with regard to
Section 5, the Company and Executive hereby consent to the exclusive personal
jurisdiction in the state and federal courts located in Forsyth County, Georgia;
provided that damages for any alleged violation of Section 5, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in
response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum. Thus, except for the claims carved out above, this Agreement
includes all common-law and statutory claims (whether arising under federal
state or local law), including any claim for breach of contract, fraud, fraud in
the inducement, unpaid wages, wrongful termination, and gender, age, national
origin, sexual orientation, marital status, disability, or any other protected
status.
(ii)    Any arbitration under this Agreement shall be filed exclusively with,
and administered by, the American Arbitration Association in Atlanta, Georgia
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise. Executive understands that Executive is giving
up no substantive rights, and this Agreement simply governs forum. The
arbitrators shall apply the same standards a court would apply to award any
damages, attorney fees or costs. Executive shall not be required to pay any fee
or cost that Executive would not otherwise be required to pay in a court action,
unless so ordered by the arbitrators.
EXECUTIVE INITIALS: __PM_____ COMPANY INITIALS:__SW_____
(c)    WAIVER OF JURY TRIAL. BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE
COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.


14





--------------------------------------------------------------------------------




13.     Titles and Captions.  All paragraph titles or captions in this Agreement
are for convenience only and in no way define, limit, extend or describe the
scope or intent of any provision hereof.
14.    Joint Drafting. In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable.  If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against any
party hereto.
15.    Notices. All notices and other communications to be given or to otherwise
be made to any party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail or by a recognized national courier service, postage or charges prepaid,
(a) to Scientific Games Corporation, Attn: Legal Department, 6601 Bermuda Rd.,
Las Vegas, NV 89119, (b) to Executive, at the last address shown in the
Company’s records, or (c) to such other replacement address as may be designated
in writing by the addressee to the addressor.
16.    Licensing Requirements. The Company is subject to the laws, rules and
regulations of various governmental bodies that regulate gaming companies.
Executive may be required to submit to background, suitability and licensing
investigations conducted by multiple gaming regulators. Executive agrees to
fully cooperate with both the Company and gaming regulators by furnishing all
requested information, including personal information regarding Executive and
Executive’s family members, and documentation during the regulatory process.
Executive agrees to fully cooperate with and conform to all regulatory requests
for information in the required timeframe. Compliance with this requirement is a
material provision of this Agreement.
17.    Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates. When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise. Unless the context requires otherwise, the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement. Unless the context requires otherwise,
words in this Agreement using the singular or plural number also include the
plural or singular number, respectively, and the use of any gender herein shall
be deemed to include the other genders. References in this Agreement to
“dollars” or “$” are to U.S. dollars. When a reference is made in this Agreement
to a law, statute or legislation, such reference shall be to such law, statute
or legislation as it may be amended, modified, extended or re-enacted from time
to time (including any successor law, statute or legislation) and shall include
any regulations promulgated thereunder from time to time. The headings used
herein are for reference only and shall not affect the construction of this
Agreement.
[remainder of page intentionally left blank]


15





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
 
SCIENTIFIC GAMES CORPORATION
 
 
 


By:  /s/Shawn Williams


 
 
 


EXECUTIVE


 




 
/s/ Patrick J. McHugh_______________
Patrick J. McHugh



16





--------------------------------------------------------------------------------




Exhibit A
Inventions




17



